Citation Nr: 1805968	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-37 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for stroke residuals, including right vision loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1953 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office.

In February 2017, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

In June 2017 this matter was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the June 2017 remand, the Board instructed the AOJ to obtain all outstanding VA treatment records.  A June 2017 note associated with the Veterans Benefits Management System indicates an employee experienced difficulty uploading the Veteran's VA treatment records at that time.  However, to date the Veteran's VA treatment records have not been associated with the evidentiary record.  On remand, the AOJ should obtain the Veteran's outstanding VA treatment records and associate them with the evidentiary record.

The Veteran's available VA treatment records indicate that upon his admission to the Portland VA Medical Center (VAMC) in October 2011 for a stroke, the admitting neurologist noted the Veteran's risk factors, and also noted the Veteran's Plavix medication had been discontinued by his VA primary care physician days earlier.  See, e.g., October 2011 VA stroke clinic consultation; October 2011 VA neurology admission evaluation note and addendum.  However, the Veteran's VA treatment records do not appear to indicate what caused his stroke.

In a July 2017 opinion, a VA neurologist opined the Veteran's stroke was an event not reasonably foreseeable.  As part of this opinion, the neurologist stated that had the Veteran experienced a transient ischemic attack or stroke before his October 2011 stroke while on aspirin alone, then a recurrent stroke after holding Plavix would have been reasonably foreseeable, and that there is no evidence the Veteran's stroke was caused by an acute coronary event that was precipitated by the discontinuance of the medication Plavix.  

While the July 2017 VA examiner indicated the Veteran's stroke was not caused by an acute coronary event, the Board finds the evidence of record does not contain an adequate medical opinion as to whether the discontinuation of Plavix caused the Veteran's stroke days later, as alleged by the Veteran.  On remand, the AOJ should obtain a medical opinion to determine whether the discontinuation of Plavix resulted in the Veteran's stroke with residuals of right vision loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain all outstanding VA treatment records, to include from the Seattle VAMC dated from November 2009 to the present, and full records from the Portland VAMC dated from November 2009 to December 2011, January 2012 to October 2012, and from October 2015 to the present.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, a record review should be performed by a VA examiner, preferably from a facility other than the Portland VAMC, if possible, with the appropriate expertise to determine if the Veteran's stroke and right vision loss was caused by the discontinuation of his Plavix medication.  The full evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examiner's opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner should opine as to the following:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's stroke was caused by the discontinuation of his Plavix medication?

The examiner should specifically address the Veteran's contention that the discontinuation of Plavix caused his stroke, and the evidence of record indicating the Veteran's October 2011 stroke occurred only days after the discontinuation of Plavix.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

